Cite as 2014 Ark. 452

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-03-905

JEFFREY SCOTT RATCHFORD                            Opinion Delivered October   30, 2014
                    PETITIONER
                                                   PRO SE PETITION TO REINVEST
V.                                                 JURISDICTION IN THE CIRCUIT
                                                   COURT TO CONSIDER A PETITION
                                                   FOR WRIT OF ERROR CORAM NOBIS
STATE OF ARKANSAS                                  AND MOTION TO PROCEED IN
                             RESPONDENT            FORMA PAUPERIS
                                                   [BENTON COUNTY CIRCUIT COURT,
                                                   NO. 04CR-01-1011]

                                                   PETITION DENIED; MOTION TO
                                                   PROCEED IN FORMA PAUPERIS
                                                   MOOT.


                                         PER CURIAM

       A jury found petitioner Jeffrey Scott Ratchford guilty of the rape of a person less than

fourteen years old and two counts of sexual assault in the first degree. A life sentence was

imposed on the rape charge and 120 months’ imprisonment on each of the sexual-assault

charges, with all sentences to be served concurrently. We affirmed. Ratchford v. State, 357 Ark.
27, 159 S.W.3d 304 (2004).

       Now before us is petitioner’s pro se petition to reinvest jurisdiction in the circuit court

to consider a petition for writ of error coram nobis,1 as well as his pro se motion to proceed in

forma pauperis. Assuming the motion to proceed in forma pauperis is intended as a motion to

proceed without paying a filing fee, the motion is moot as no fee is required to file a coram-



       1
       The petition is assigned the same docket number as the direct appeal from the judgment
of conviction.
                                      Cite as 2014 Ark. 452

nobis petition in this court. A petition for leave to proceed in the circuit court is necessary

because the circuit court can entertain a petition for writ of error coram nobis after a judgment

has been affirmed on appeal only after we grant permission. Cromeans v. State, 2013 Ark. 273 (per

curiam) (citing Sparks v. State, 2012 Ark. 464 (per curiam)); Grant v. State, 2010 Ark. 286, 365
S.W.3d 849 (per curiam) (citing Newman v. State, 2009 Ark. 539, 354 S.W.3d 61).

       A writ of error coram nobis is an extraordinarily rare remedy more known for its denial

than its approval. Cromeans, 2013 Ark. 273 (citing Howard v. State, 2012 Ark. 177, 403 S.W.3d
38). Coram-nobis proceedings are attended by a strong presumption that the judgment of

conviction is valid. Greene v. State, 2013 Ark. 251 (per curiam) (citing Newman, 2009 Ark. 539,

354 S.W.3d 61). The function of the writ is to secure relief from a judgment rendered while

there existed some fact that would have prevented its rendition if it had been known to the

circuit court and which, through no negligence or fault of the defendant, was not brought

forward before rendition of the judgment. Id. The petitioner has the burden of demonstrating

a fundamental error of fact extrinsic to the record. Williams v. State, 2011 Ark. 541 (per curiam).

       The writ is allowed only under compelling circumstances to achieve justice and to address

errors of the most fundamental nature. Cromeans, 2013 Ark. 273 (citing McDaniels v. State, 2012
Ark. 465 (per curiam)). We have held that a writ of error coram nobis is available to address

certain errors that are found in one of four categories: (1) insanity at the time of trial, (2) a

coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a third-party

confession to the crime during the time between conviction and appeal. Greene, 2013 Ark. 251.

       As grounds for the writ, petitioner asserts that material evidence was withheld from him



                                                2
                                      Cite as 2014 Ark. 452

in violation of Brady v. Maryland, 373 U.S. 93 (1963). While couched as a claim of a Brady

violation, which does fall within one of the four categories warranting coram-nobis relief,

petitioner’s claim is actually one of ineffective assistance of counsel. Specifically, petitioner

asserts that, nearly a decade after his convictions, he has discovered a plea offer in the

prosecutor’s files that was never communicated to him by trial counsel. Petitioner contends that

he would have accepted the terms of the offer if it had been made known to him prior to trial,

and he further contends that counsel was ineffective in failing to inform him of the plea offer.

       Claims of ineffective assistance of counsel are not cognizable in error-coram-nobis

proceedings. Cromeans, 2013 Ark. 273 (“[A]llegations of ineffective assistance of counsel are

outside the purview of a coram-nobis proceeding.”); State v. Tejeda-Acosta, 2013 Ark. 217, 427
S.W.3d 673 (“[C]oram-nobis proceedings are not to be used as a substitute for claims of

ineffective assistance of counsel.”). Nevertheless, petitioner urges this court to expand its

grounds for issuance of a writ of error coram nobis to include claims of ineffective assistance

of counsel, and he cites Padilla v. Kentucky, 559 U.S. 356 (2009) and its progeny in support of his

proposition. Petitioner’s Padilla claim has already been addressed and rejected by this court. See

Tejedea-Acosta, 2013 Ark. 217, 427 S.W.3d 673 (declining to expand the scope of coram-nobis

proceedings to allow for an ineffective-assistance claim where counsel failed to advise his client

that a consequence of entering a plea of guilty included deportation); Estrada v. State, 2011 Ark.
479 (per curiam). Petitioner cites to no convincing authority as to why this court should stray

from precedent, and we therefore decline to expand our grounds for issuance of the writ. See,

e.g., Thomas v. State, 370 Ark. 70, 257 S.W.3d 92 (2007) (holding that this court does not lightly



                                                3
                                        Cite as 2014 Ark. 452

overrule cases and applies a strong presumption in favor of the validity of prior decisions).

       As alternative grounds for relief, petitioner asks this court to either issue a writ of

certiorari or to recall the mandate in his direct appeal. Petitioner further asserts that the proper

remedy in the instant case is to order the prosecutor to re-offer the plea so that he may now

accept its terms. We deny relief on petitioner’s alternative request for relief. Petitioner cites to

no authority or provision in our procedural rules, and we are aware of none, which provide for

the issuance of a writ of certiorari to reopen a direct appeal or to order the prosecutor to re-offer

an expired plea agreement after the judgment of conviction has been affirmed on appeal. Nor

does petitioner state good cause to recall the mandate in his direct appeal. See Nooner v. State,

2014 Ark. 296, 438 S.W.3d 233 (citing Engram v. State, 360 Ark. 140, 200 S.W.3d 367 (2004))

(“[W]hat has remained consistent . . . has been a discussion of the three Robbins factors and this

court’s overarching concern that we will reopen a case only to address an ‘error in the appellate

process,’ meaning an error that this court made or overlooked while reviewing a case in which the

death sentence was imposed.).

       Petition denied; motion to proceed in forma pauperis moot.

       Jeffrey Scott Ratchford, pro se petitioner.

       Dustin McDaniel, Att’y Gen., by: David R. Raupp, Sr. Ass’t Att’y Gen., for respondent.




                                                     4